Case 1:19-cv-11457-IT Document 107-2 Filed 04/15/20 Page 1 of 8




                  EXHIBIT A
           Case 1:19-cv-11457-IT Document 107-2 Filed 04/15/20 Page 2 of 8



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

    ANYWHERECOMMERCE, INC. and
    BBPOS LIMITED,

          Plaintiffs,

                            v.
                                                           Civil Docket No: 1:19-cv-11457-IT
    INGENICO INC., INGENICO CORP.,
    and INGENICO GROUP SA,

          Defendants.


                       REPLY IN FURTHER SUPPORT OF
         PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS

        Take out the caption, and Defendants’ Opposition to Plaintiffs’ Motion to Compel (the

“Opposition”) would appear to have been filed in a French court. Remarkably, but unsurprisingly,

Defendants do not cite to a single U.S. court opinion in support of any of their arguments.1 Rather,

they rely solely upon guidance documents from Europe. But this case is before a U.S. Court, not

a French one, and U.S. courts are bound by the Federal Rules of Civil procedure and precedence

of other U.S. court opinions, not European guidance documents (which presumably are not binding

anywhere) – even when it comes to interpreting and applying foreign law.

        That is why Defendants have no meaningful response to Plaintiffs’ discussion of the GDPR

Litigation Exemption and, more specifically, to the opinion in Knight Capital Partners Corp. v.

Henkel Ag & Co., KGaA, 290 F. Supp. 3d 681, 689 (E.D. Mich. 2017), which rejected application

of materially identical foreign privacy law restrictions based on a materially identical litigation

exception. (See Memorandum of Law in Support of Plaintiffs’ Motion to Compel Production of



1
 Plaintiffs observed during the March 30, 2020 Court conference that Defendants had not identified any U.S. court
opinions supporting their position in any of their communications with Plaintiffs. Now having filed their Opposition,
Defendants still have not identified a single U.S. court opinion in support of their position.
             Case 1:19-cv-11457-IT Document 107-2 Filed 04/15/20 Page 3 of 8



Documents (the “Memorandum”), at 7-9). Given those similarities, it is immaterial that the court’s

opinion was issued a year before the GDPR took effect (though actually a year after the GDPR

was enacted), as Defendants note in their Opposition. It also is immaterial that the court opinion

predates the GDPR foreign guidance documents upon which Defendants solely rely because the

court expressly rejected “resorting solely to interpretations of [foreign] law by [foreign]

authorities,” meaning it would not have considered Defendants’ guidance documents anyway. Id.

at 689.2 The Court should do the same here.

           Defendants also provide no meaningful response to Plaintiffs’ alternative argument that the

five factors from the United States Supreme Court’s decision in Societe Nationale Industrielle

Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522 (1987) weigh against application

of the GDPR:

           1. Specificity – Defendants contend that Request for Production of Documents Nos. 44,
              66, 73, 75, 76, 77, 78, and 89 are overbroad inasmuch as they do not “seek specific,
              identifiable documents.” (Opposition, at 14). That is incorrect. Each of those Requests
              target specific categories of documents necessary for specific purposes. Moreover,
              those are the only Requests that Defendants specifically identify as being allegedly
              overbroad, meaning that they have failed to address this factor as to the vast majority
              of Plaintiffs’ Requests.

           2. Importance – Defendants argue in broad strokes that Plaintiffs’ Requests are not
              important because Plaintiffs’ claims are barred by the statute of limitations.
              (Opposition, at 15). If Defendants want to assert a statute of limitations defense, they
              should move for summary judgment. They cannot limit discovery based on a legal
              defense that has yet to be credited by the Court, let alone briefed.

           3. Location of the Documents – Defendants admit that “they cannot state whether the
              information originated in the United States.” (Opposition, at 16).

           4. Alternative means – Defendants argue that Plaintiffs could seek discovery through
              interrogatories and requests for admission. But those discovery tools are not
              “substantially equivalent” to requests for production of documents. (Memorandum, at
              12 (quoting Finjan, Inc. v. Zscaler, Inc., No. 17CV06946JSTKAW, 2019 WL 618554,
              at *2 (N.D. Cal. Feb 14, 2019); Richmark Crop. V. Timber Falling Consultants, 959
              F.2d 1468, 1475 (9th Cir. 1992)). Defendants also argue that Plaintiffs can seek to

2
    Defendants make no meaningful response to any of the other U.S. court opinions cited in Plaintiffs’ Memorandum.

                                                          2
           Case 1:19-cv-11457-IT Document 107-2 Filed 04/15/20 Page 4 of 8



             compel compliance with existing requests that identify specific documents.                           But
             Plaintiffs’ Motion does exactly that.

         5. Competing Interests – Defendants argue that the United States lacks an interest “in the
            just, speedy, and inexpensive determination of litigation in [its] courts” when the
            plaintiffs are not American or, stated differently, that non-American plaintiffs are not
            entitled “[t]he broad right of discovery in American courts . . . that serves the integrity
            and fairness of the judicial process by promoting the search for the truth.” (Opposition,
            at 16-17; Memorandum, at 13 (quoting Societe Nationale, 482 U.S. at 543 and St. Jude
            Med. S.C., Inc. v. Janssen-Counotte, 104 F. Supp. 3d 1150, 1162 (D. Or. 2015))). That
            is nonsense. The Federal Rules of Civil Procedure apply to all litigation in federal
            courts, regardless of the plaintiffs’ origins, and access to the American justice system
            does not depend on what country you come from.3

         Without any legal support for their arguments and without any meaningful responses to

Plaintiffs’ arguments, Defendants are faced with only one option: try to flip the burden of proof

onto Plaintiffs. They state that “Plaintiffs suggest that the request-by-request analysis necessitated

by Societe Nationale somehow dictates the same result for every single one of its 126 document

requests” and that Plaintiffs “do not show that the requests at issue are so important, narrowly-

drawn, or otherwise worthy of disregarding important principles of international comity.”

(Opposition, at 2, 12). In actuality, it is Defendants’ burden to do a request-by-request analysis to

show that the GDPR restrictions apply as to each of the 126 document requests – which they have

failed to do. It is not accurate that Plaintiffs have requested that the Court “overrule Defendants’

GDPR” (Opposition, at 13); rather, by default, the Federal Rules of Civil Procedure apply to

discovery in U.S. district courts and it is Defendants, as “the party seeking to rely on [foreign] law,

[that have the] burden to demonstrate that these laws bar production of the documents at issue.”

(Memorandum, at 6 (quoting Knight Capital, 290 F. Supp. 3d at 689 and citing other opinions)).

In that way, it is Defendants’ burden to identify the discovery requests that should be subject to


3
  Defendants also suggest that they risk being penalized by French authorities, referring to a website that purportedly
tracks GDPR-related penalties. (Opposition, at 5). However, Defendants fail to mention that, according to that
website, the French authorities have issued only five penalties relating to the GDPR (none in 2020) and that none of
those had anything to do with disclosure pursuant to civil litigation or otherwise remotely resembled the circumstances
at issue here.

                                                          3
          Case 1:19-cv-11457-IT Document 107-2 Filed 04/15/20 Page 5 of 8



the restrictions of foreign law and it is also Defendants’ burden to show why those foreign law

restriction should apply as to those requests. Defendants have done neither.

        Instead, Defendants have done everything they can to avoid producing anything in this

case. As Plaintiffs expressed during the March 30, 2020 Court conference, it has been over seven

months since Defendants served their initial disclosures and nearly four months since Plaintiffs

served their discovery requests. And still Defendants have yet to produce a single document.

        Plaintiffs raised their concern that the GDPR’s data privacy restrictions would

unnecessarily mire discovery in a never ending futile exercise – which has now been confirmed

by Defendants’ Opposition. Defendants propose a five-step process involving attempts to obtain

consent from former employees, a meet and confer to identify “necessary” documents, a

prioritization of documents that are “necessary” or whose disclosure is consented to or does not

implicate the GDPR, another meet and confer about documents that may contain personal data of

individuals other than the former employees (Defendants speculate that it could involve thousands

of people (Opposition, at 12-13)), and then a reassessment of the need for further discovery.

(Opposition, at 18-19).4 Stated differently, Defendants propose months and months of negotiating,

legal wrangling, and discovery disputes, all just so that Plaintiffs may obtain practically none of

the documents they have requested and to which they are entitled.

        Defendants present an alternative proposal, one even more brazen than the first, that the

Court limit discovery to the issue of whether the statute of limitations bars some or all of Plaintiffs’

claims. (Opposition, at 19-20). This has absolutely nothing to do with the GDPR, data privacy,

or any other matters at issue in this discovery dispute. Rather, Defendants casually seek to slip in


4
 Defendants had referred to a “phased” approach during the March 30, 2020 conference, which the Court declined to
adopt. Rather, the Court identified two “phases” – the production of non-ESI documents, which should commence
immediately (which Defendants have yet to do), and the production of ESI documents, which should commence
following the resolution of this dispute.

                                                       4
         Case 1:19-cv-11457-IT Document 107-2 Filed 04/15/20 Page 6 of 8



an extraordinary limitation on Plaintiffs’ right to discovery without any warning, chance to meet

and confer, or opportunity for briefing. Defendants could have (and should have) proposed this as

part of the Rule 16 conference in August 2019 – they did not. Defendants could have (and should

have) objected on this ground in response to Plaintiffs’ December 2019 discovery requests – they

did not. Defendants could have (and should have) brought this up during the March 30, 2020

Court conference regarding the instant dispute – they did not do that either. Defendants’ apparent

afterthought amounts to an ambush.

                                        CONCLUSION

       For the foregoing reasons, and those discussed in Plaintiffs’ Motion to Compel Production

of Documents and the Memorandum of Law in support thereof, the Court should grant Plaintiffs’

Motion as set forth in the proposed order attached to their Motion.



Respectfully submitted this 15th day of April, 2020,


                                                    /s/ Daniel Carmeli
                                                    MELISSA A. BOZEMAN
                                                    OLIVER D. GRIFFIN
                                                    PETER N. KESSLER
                                                    Kutak Rock LLP
                                                    1760 Market Street, Suite 1100
                                                    Philadelphia, PA 19103
                                                    Tel: (215) 288-4384
                                                    Fax: (215) 981-0719
                                                    Melissa.bozeman@kutakrock.com
                                                    Oliver.griffin@kutakrock.com
                                                    Peter.kessler@kutakrock.com

                                                    DANIEL CARMELI
                                                    Kutak Rock LLP
                                                    1801 California Street, Suite 3000
                                                    Denver, Colorado 80202
                                                    Tel: (303) 297-2400
                                                    Fax: (303) 292-7799
                                                    Daniel.carmeli@kutakrock.com

                                                5
Case 1:19-cv-11457-IT Document 107-2 Filed 04/15/20 Page 7 of 8




                                   JONATHON D. FRIEDMANN
                                   ROBERT P. RUDOLPH
                                   Rudolph Friedmann LLP
                                   92 State Street
                                   Boston, MA 02109
                                   Tel: (617) 723-7700
                                   Fax: (617) 227-0313
                                   jfriedmann@rflawyers.com
                                   rrudolph@rflawyers.com

                                   RICARDO G. CEDILLO
                                   Davis, Cedillo & Mendoza, Inc.
                                   755 E. Mulberry Ave., Ste 500
                                   San Antonio, Texas 78212
                                   Tel: (210) 822-6666
                                   Fax: (210) 822-1151
                                   rcedillo@lawdcm.com

                                   Counsel for Plaintiffs AnywhereCommerce,
                                   Inc. and BBPOS Limited




                               6
         Case 1:19-cv-11457-IT Document 107-2 Filed 04/15/20 Page 8 of 8



                                 CERTIFICATE OF SERVICE

       I certify that on this 15th day of April, 2020, the foregoing was electronically filed with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.


                                                      /s/ Daniel Carmeli
